     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 1 of 14 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD WINTERS, JR.,                    ) Case No.
     individually and on behalf of all others )
12   similarly situated,                      ) CLASS ACTION
13                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
14
                                              ) OF:
15          vs.                               )
                                              )    1. NEGLIGENT VIOLATIONS
16                                                       OF THE TELEPHONE
     CLEAN ENERGY EXPERTS, LLC, )                        CONSUMER PROTECTION
17   D/B/A SOLAR RESEARCH GROUP; )                       ACT [47 U.S.C. §227(b)]
18   MIX MEDIA 365 LLC D/B/A SOLAR )               2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
     RESEARCH GROUP; NICOLE                   )          CONSUMER PROTECTION
19
     LEONARD-LONG; NICHOLAS                   )          ACT [47 U.S.C. §227(b)]
20   LONG, and DOES 1 through 10,             )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
     inclusive, and each of them,             )          CONSUMER PROTECTION
21
                                              )          ACT [47 U.S.C. §227(c)]
22   Defendant.                               )    4.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
24                                            )
25                                            ) DEMAND FOR JURY TRIAL
26         Plaintiff RICHARD WINTERS, JR. (“Plaintiff”), individually and on
27   behalf of all others similarly situated, alleges the following upon information and
28   belief based upon personal knowledge:


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 2 of 14 Page ID #:2




 1                                 NATURE OF THE CASE
 2         1.        Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of CLEAN ENERGY EXPERTS,
 5   LLC, D/B/A SOLAR RESEARCH GROUP, MIX MEDIA 365 LLC D/B/A
 6   SOLAR RESEARCH GROUP, NICOLE LEONARD-LONG, and NICHOLAS
 7   LONG (“Defendants”), in negligently, knowingly, and/or willfully contacting
 8   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 9   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
10   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
11   privacy.
12                                JURISDICTION & VENUE
13         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendants, who
16   are California residents. Plaintiff also seeks up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
21   jurisdiction.
22         3.        Venue is proper in the United States District Court for the Central
23   District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendants
24   reside within the State of California and Plaintiff resides in Arizona.
25                                          PARTIES
26         4.        Plaintiff, RICHARD WINTERS, JR. (“Plaintiff”), is a natural person
27   residing in Mesa, Arizona and is a “person” as defined by 47 U.S.C. § 153 (39).
28         5.        Defendant, CLEAN ENERGY EXPERTS, LLC, D/B/A SOLAR


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 3 of 14 Page ID #:3




 1   RESEARCH GROUP (“Defendant CEE” OR “CEE”) is a limited liability
 2   company registered in the state of California and headquartered in San Francisco,
 3   CA, and at all times mentioned herein was, a corporation and a “person” as
 4   defined by 47 U.S.C. § 153 (39).
 5         6.      Defendant, MIX MEDIA 365 LLC D/B/A SOLAR RESEARCH
 6   GROUP (“Defendant MM” OR “MM”) is a limited liability company registered
 7   in the state of California and headquartered in Newport Beach, CA, and at all
 8   times mentioned herein was, a corporation and a “person” as defined by 47 U.S.C.
 9   § 153 (39).
10         7.      Defendant, NICOLE LEONARD-LONG (“Defendant LEONARD-
11   LONG”), is the owner and operator of Defendant MM. As owner and operator of
12   Defendant MM, Defendant LEONARD-LONG was responsible for the overall
13   success of the company. Defendant LEONARD-LONG materially participated in
14   selling and marketing decisions at Defendant MM by occupying a position of
15   critical importance to Defendant MM’s business. As the owner-operator of
16   Defendant MM, Defendant LEONARD-LONG is liable for the nefarious conduct
17   engaged in by Defendant MM and its agents acting on Defendant MM’s behalf.
18   Defendant LEONARD-LONG continued to play a key role in maintaining and
19   expanding Defendant MM’s activities throughout the time in question.
20         8.      Defendant, NICHOLAS J. LONG (“Defendant LONG”), is the
21   owner and operator of Defendant MM. As owner and operator of Defendant MM,
22   Defendant LONG was responsible for the overall success of the company.
23   Defendant LONG materially participated in selling and marketing decisions at
24   Defendant MM by occupying a position of critical importance to Defendant
25   MM’s business. As the owner-operator of Defendant MM, Defendant LONG is
26   liable for the nefarious conduct engaged in by Defendant MM and its agents
27   acting on Defendant MM’s behalf. Defendant LONG continued to play a key role
28   in maintaining and expanding Defendant MM’s activities throughout the time in


                               CLASS ACTION COMPLAINT
                                            -3-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 4 of 14 Page ID #:4




 1   question.
 2         9.      The above named Defendants, and their subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 8   the Complaint to reflect the true names and capacities of the DOE Defendants
 9   when such identities become known.
10         10.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions
15   complained of herein was made known to, and ratified by, each of the other
16   Defendants.
17                              FACTUAL ALLEGATIONS
18         11.     Beginning in or around November of 2018, Defendant contacted
19   Plaintiff on Plaintiff’s cellular telephone number ending in -6678, in an attempt to
20   solicit Plaintiff to purchase Defendants’ services.
21         12.     Defendants used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23         13.     Defendants contacted or attempted to contact Plaintiff from
24   telephone numbers (716) 508-7139 and 480-739-0374 confirmed to be
25   Defendants’ number.
26         14.     Defendants’ calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         15.     Defendants’ calls were placed to telephone number assigned to a


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 5 of 14 Page ID #:5




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         16.    During all relevant times, Defendants did not possess Plaintiff’s
 4   “prior express consent” to receive calls using an automatic telephone dialing
 5   system on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 6         17.    Further, Plaintiff’s cellular telephone number ending in -6678 has
 7   been on the National Do-Not-Call Registry since at least October 5, 2018.
 8         18.    Defendants placed multiple calls soliciting its business to Plaintiff on
 9   his cellular telephone ending in -6678 between on or around November of 2018
10   and December of 2018.
11         19.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
12   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
13         20.    Plaintiff received multiple solicitation calls from Defendants within a
14   12-month period.
15         21.    Defendants continued to call Plaintiff in an attempt to solicit its
16   services and in violation of the National Do-Not-Call provisions of the TCPA.
17         22.    Upon information and belief, and based on Plaintiff’s experiences of
18   being called by Defendants after being on the National Do-Not-Call list for
19   several years prior to Defendants’ initial call, and at all relevant times,
20   Defendants failed to establish and implement reasonable practices and procedures
21   to effectively prevent telephone solicitations in violation of the regulations
22   prescribed under 47 U.S.C. § 227(c)(5).
23                               CLASS ALLEGATIONS
24         23.    Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
26   Classes”).
27         24.    The class concerning the ATDS claim for no prior express consent
28   (hereafter “The ATDS Class”) is defined as follows:


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 6 of 14 Page ID #:6




 1
                  All persons within the United States who received any
 2                solicitation/telemarketing   telephone   calls    from
 3                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 4
                  system or an artificial or prerecorded voice and such
 5                person had not previously consented to receiving such
 6
                  calls within the four years prior to the filing of this
                  Complaint
 7
 8         25.    The class concerning the National Do-Not-Call violation (hereafter
 9   “The DNC Class”) is defined as follows:
10
                  All persons within the United States registered on the
11                National Do-Not-Call Registry for at least 30 days, who
12                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
13
                  received more than one call made by or on behalf of
14                Defendants that promoted Defendants’ products or
15                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
16
17         26.    Plaintiff represents, and is a member of, The ATDS Class, consisting
18   of all persons within the United States who received any collection telephone
19   calls from Defendants to said person’s cellular telephone made through the use of
20   any automatic telephone dialing system or an artificial or prerecorded voice and
21   such person had not previously not provided their cellular telephone number to
22   Defendants within the four years prior to the filing of this Complaint.
23         27.    Plaintiff represents, and is a member of, The DNC Class, consisting
24   of all persons within the United States registered on the National Do-Not-Call
25   Registry for at least 30 days, who had not granted Defendants prior express
26   consent nor had a prior established business relationship, who received more than
27   one call made by or on behalf of Defendants that promoted Defendants’ products
28   or services, within any twelve-month period, within four years prior to the filing


                                CLASS ACTION COMPLAINT
                                             -6-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 7 of 14 Page ID #:7




 1   of the complaint.
 2         28.     Defendants, including their employees and agents, are excluded from
 3   The Classes. Plaintiff does not know the number of members in The Classes, but
 4   believes the Classes members number in the thousands, if not more. Thus, this
 5   matter should be certified as a Class Action to assist in the expeditious litigation
 6   of the matter.
 7         29.     The Classes are so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Classes
 9   members are unknown to Plaintiff at this time and can only be ascertained
10   through appropriate discovery, Plaintiff is informed and believes and thereon
11   alleges that The Classes includes thousands of members. Plaintiff alleges that
12   The Classes members may be ascertained by the records maintained by
13   Defendants.
14         30.     Plaintiff and members of The ATDS Class were harmed by the acts
15   of Defendants in at least the following ways: Defendants illegally contacted
16   Plaintiff and ATDS Class members via their cellular telephones thereby causing
17   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
18   time for which Plaintiff and ATDS Class members had previously paid by having
19   to retrieve or administer messages left by Defendants during those illegal calls,
20   and invading the privacy of said Plaintiff and ATDS Class members.
21         31.     Common questions of fact and law exist as to all members of The
22   ATDS Class which predominate over any questions affecting only individual
23   members of The ATDS Class. These common legal and factual questions, which
24   do not vary between ATDS Class members, and which may be determined
25   without reference to the individual circumstances of any ATDS Class members,
26   include, but are not limited to, the following:
27                 a.    Whether, within the four years prior to the filing of this
28                       Complaint, Defendants made any telemarketing/solicitation


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 8 of 14 Page ID #:8




 1                       call (other than a call made for emergency purposes or made
 2                       with the prior express consent of the called party) to a ATDS
 3                       Class member using any automatic telephone dialing system
 4                       or any artificial or prerecorded voice to any telephone number
 5                       assigned to a cellular telephone service;
 6                b.     Whether Plaintiff and the ATDS Class members were
 7                       damaged thereby, and the extent of damages for such
 8                       violation; and
 9                c.     Whether Defendants should be enjoined from engaging in
10                       such conduct in the future.
11         32.    As a person that received numerous telemarketing/solicitation calls
12   from Defendants using an automatic telephone dialing system or an artificial or
13   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
14   claims that are typical of The ATDS Class.
15         33.    Plaintiff and members of The DNC Class were harmed by the acts of
16   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
17   and DNC Class members via their telephones for solicitation purposes, thereby
18   invading the privacy of said Plaintiff and the DNC Class members whose
19   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
20   DNC Class members were damaged thereby.
21         34.    Common questions of fact and law exist as to all members of The
22   DNC Class which predominate over any questions affecting only individual
23   members of The DNC Class. These common legal and factual questions, which
24   do not vary between DNC Class members, and which may be determined without
25   reference to the individual circumstances of any DNC Class members, include,
26   but are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendants or its agents placed more than one


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 9 of 14 Page ID #:9




 1                      solicitation call to the members of the DNC Class whose
 2                      telephone numbers were on the National Do-Not-Call Registry
 3                      and who had not granted prior express consent to Defendants
 4                      and did not have an established business relationship with
 5                      Defendants;
 6                b.    Whether Defendants obtained prior express written consent to
 7                      place solicitation calls to Plaintiff or the DNC Class members’
 8                      telephones;
 9                c.    Whether Plaintiff and the DNC Class member were damaged
10                      thereby, and the extent of damages for such violation; and
11                d.    Whether Defendants should be enjoined from engaging in
12                      such conduct in the future.
13         35.    As a person that received numerous solicitation calls from
14   Defendants within a 12-month period, who had not granted Defendants prior
15   express consent and did not have an established business relationship with
16   Defendants, Plaintiff is asserting claims that are typical of the DNC Class.
17         36.    Plaintiff will fairly and adequately protect the interests of the
18   members of The Classes. Plaintiff has retained attorneys experienced in the
19   prosecution of class actions.
20         37.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all Classes members is impracticable. Even if every Classes member could
23   afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and
27   expense to all parties and to the court system resulting from multiple trials of the
28   same complex factual issues. By contrast, the conduct of this action as a class


                                CLASS ACTION COMPLAINT
                                              -9-
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 10 of 14 Page ID #:10




 1    action presents fewer management difficulties, conserves the resources of the
 2    parties and of the court system, and protects the rights of each Classes member.
 3          38.    The prosecution of separate actions by individual Classes members
 4    would create a risk of adjudications with respect to them that would, as a practical
 5    matter, be dispositive of the interests of the other Classes members not parties to
 6    such adjudications or that would substantially impair or impede the ability of such
 7    non-party Class members to protect their interests.
 8          39.    Defendants have acted or refused to act in respects generally
 9    applicable to The Classes, thereby making appropriate final and injunctive relief
10    with regard to the members of the Classes as a whole.
11                              FIRST CAUSE OF ACTION
12           Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(b).
14                              On Behalf of the ATDS Class
15          40.    Plaintiff repeats and incorporates by reference into this cause of
16    action the allegations set forth in the paragraphs above.
17          41.    The foregoing acts and omissions of Defendants constitute numerous
18    and multiple negligent violations of the TCPA, including but not limited to each
19    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
20    particular 47 U.S.C. § 227 (b)(1)(A).
21          42.    As a result of Defendants’ negligent violations of 47 U.S.C. §
22    227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
23    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
24    227(b)(3)(B).
25          43.    Plaintiff and the ATDS Class members are also entitled to and seek
26    injunctive relief prohibiting such conduct in the future.
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 11 of 14 Page ID #:11




 1                            SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5                              On Behalf of the ATDS Class
 6          44.    Plaintiff repeats and incorporates by reference into this cause of
 7    action the allegations set forth in the paragraphs above.
 8          45.    The foregoing acts and omissions of Defendants constitute numerous
 9    and multiple knowing and/or willful violations of the TCPA, including but not
10    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11    and in particular 47 U.S.C. § 227 (b)(1)(A).
12          46.    As a result of Defendants’ knowing and/or willful violations of 47
13    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16          47.    Plaintiff and the Class members are also entitled to and seek
17    injunctive relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19           Negligent Violations of the Telephone Consumer Protection Act
20                                    47 U.S.C. §227(c)
21                              On Behalf of the DNC Class
22          48.    Plaintiff repeats and incorporates by reference into this cause of
23    action the allegations set forth in the paragraphs above.
24          49.    The foregoing acts and omissions of Defendants constitute numerous
25    and multiple negligent violations of the TCPA, including but not limited to each
26    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
27    particular 47 U.S.C. § 227 (c)(5).
28    ///


                                  CLASS ACTION COMPLAINT
                                              - 11 -
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 12 of 14 Page ID #:12




 1          50.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
 2    Plaintiff and the DNC Class Members are entitled an award of $500.00 in
 3    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4    227(c)(5)(B).
 5          51.    Plaintiff and the DNC Class members are also entitled to and seek
 6    injunctive relief prohibiting such conduct in the future.
 7                            FOURTH CAUSE OF ACTION
 8     Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                            Act
10                                  47 U.S.C. §227 et seq.
11                              On Behalf of the DNC Class
12          52.    Plaintiff repeats and incorporates by reference into this cause of
13    action the allegations set forth in the paragraphs above.
14          53.    The foregoing acts and omissions of Defendants constitute numerous
15    and multiple knowing and/or willful violations of the TCPA, including but not
16    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
17    in particular 47 U.S.C. § 227 (c)(5).
18          54.    As a result of Defendants’ knowing and/or willful violations of 47
19    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
20    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
21    U.S.C. § 227(c)(5).
22          55.    Plaintiff and the DNC Class members are also entitled to and seek
23    injunctive relief prohibiting such conduct in the future.
24    ///
25    ///
26    ///
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                              - 12 -
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 13 of 14 Page ID #:13




 1                               PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227(b)
 6              • As a result of Defendants’ negligent violations of 47 U.S.C.
 7               §227(b)(1), Plaintiff and the ATDS Class members are entitled to
 8               and request $500 in statutory damages, for each and every violation,
 9               pursuant to 47 U.S.C. 227(b)(3)(B).
10              • Any and all other relief that the Court deems just and proper.
11                          SECOND CAUSE OF ACTION
12     Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                          Act
14                                  47 U.S.C. §227(b)
15              • As a result of Defendants’ willful and/or knowing violations of 47
16               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
17               entitled to and request treble damages, as provided by statute, up to
18               $1,500, for each and every violation, pursuant to 47 U.S.C.
19               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20              • Any and all other relief that the Court deems just and proper.
21                           THIRD CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                  47 U.S.C. §227(c)
24              • As a result of Defendants’ negligent violations of 47 U.S.C.
25               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
26               request $500 in statutory damages, for each and every violation,
27               pursuant to 47 U.S.C. 227(c)(5).
28              • Any and all other relief that the Court deems just and proper.


                                CLASS ACTION COMPLAINT
                                            - 13 -
     Case 8:19-cv-02030-PA-KES Document 1 Filed 10/24/19 Page 14 of 14 Page ID #:14




 1                            FOURTH CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(c)
 5                • As a result of Defendants’ willful and/or knowing violations of 47
 6                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
 7                 entitled to and request treble damages, as provided by statute, up to
 8                 $1,500, for each and every violation, pursuant to 47 U.S.C.
 9                 §227(c)(5).
10                • Any and all other relief that the Court deems just and proper.
11                                     JURY DEMAND
12          56.    Pursuant to the Seventh Amendment to the Constitution of the
13    United States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15          Respectfully Submitted this 24th Day of October, 2019.
16
17                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                        By: /s/ Todd M. Friedman
19                                          Todd M. Friedman
20
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 14 -
